EVERETT, Chief Judge
(dissenting):
As explained in the per curiam opinion, the military judge erred by admitting the *15testimony of Corporal Mallen about a visit appellant made to the newspaper office approximately 1 week before the date of the rape and sodomy of which he was convicted. In my view, this error was prejudicial.
The case was contested, and the victim could not identify Cordova as the man who assaulted her. An observer, Richard Dejong, testified that appellant had been in the vicinity of the crime; but Dejong’s wife, who had been with him, identified someone else. The rape occurred near the Mexican border; and so appellant’s Latin appearance would not be very significant for identification purposes. Likewise, his short haircut which was used as an identifying feature would also be like that of many thousands of Marines at nearby Camp Pendleton.
The scientific evidence was inconclusive. For example, the victim was in her menstrual period; but there was no blood on any part of appellant’s body. Scientific examination of the semen taken from the victim could neither exclude nor confirm appellant as the source. The doctor who examined Cordova did not recall seeing any scratches or cuts on his bare legs, even though the rapist had been wearing shorts and had dragged the victim into a nearby clearing in the brush. In this light, the tendency of the inadmissible evidence to prejudice the members against Cordova was at least arguable.
This was enhanced, however, by the argument* of trial counsel, who overtly invited the members to speculate as to appellant’s guilt on the basis of an irrelevant event that had occurred about a week before the crimes for which Cordova was on trial. Absent this argument, I might have concluded that the court members, who undoubtedly were conscientious factfinders, would have recognized the irrelevance of Corporal Mallen’s testimony. However, in view of the argument made for the Government, I cannot in fairness to Cordova indulge in such an assumption. Accordingly, I would set aside the findings of guilty and authorize a rehearing.

The argument is quoted in the footnote to the per curiam opinion.